DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 7-8, 12 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alfano et al. (US Patent No. 6,587,711) in view of Lui et al. (US Patent No. 6,021,344).
With regards to claim 1, Alfano et al. disclose a medical imaging system comprising:

an imaging lens (129) optically coupled to the imaging device (column 8, lines 5-8; Figure 4);
a spacer (107, 109) configured to maintain a fixed distance between a portion of the spacer configured to contact tissue and the imaging lens, wherein in at least one operating mode the imaging device is configured to be focused on and image the tissue in contact with the portion of the spacer, and wherein the portion of the spacer configured to contact tissue includes a planar surface (109) that extends across a distal end of the spacer (Abstract; column 7, lines 44-48; 56-64; column 8, lines 9-17; further note column 1, line 60-column 2, line 7 and column 3, lines 16-23, which set forth that it is known that devices for examining skin with glass covers are designed to “pressed against the skin of a patient” (i.e. contact tissue) in operation; Figures 2 and 4)
a light source (i.e. “illuminating light”, i.e.,111-1, 111-2, etc.) configured to emit light towards the tissue in substantially a whole field of view of the imaging device (see Figures 1 and 3, wherein the light source emit light towards the tissue (“S”) in a whole field of view of the imaging device), and wherein the plurality of pixels of the imaging device simultaneously collect light from the tissue from substantially the whole field of view of the imaging device (column 5, line 22-column 6, line 17, referring to the first, second and third illuminating means for illuminating the object; column 6, lines 23-33, 48-62, referring to the CCD detector and illuminating with different light to obtain images at different depths, wherein following illumination, each image would therefore be 
Further, with regards to claim 16, Alfano et al. disclose a method for imaging tissue, the method comprising:
contacting a spacer (107, 109) of a medical imaging system with tissue, wherein a portion of the spacer in contact with the tissue includes a planar surface (i.e. planar surface of glass cover (109)) that extends across a distal end of the spacer (Abstract; column 7, lines 44-48; 56-64; column 8, lines 9-17; Figure 4); 
	maintaining a fixed distance between the portion of the spacer in contact with the tissue and an imaging lens (129) (Abstract; column 7, lines 44-48; 56-64; column 8, lines 9-17; Figure 4; note that the spacer (107, 109) has a fixed length, and therefore the distance between the spacer end in contact with the tissue and an imaging lens during an imaging application would be maintained); 
emitting light towards the tissue in substantially a whole field of view of an imaging device (127, “CCD”) optically coupled to the imaging lens (column 5, line 22-column 6, line 17, referring to the first, second and third illuminating means for illuminating the object; Figures 1-4, in particular, note in Figures 1 and 3 that the light source emits light towards the tissue (“S”) in a whole field of view of the imaging device); and
	imaging the tissue in contact with the spacer with the imaging device (127), wherein imaging the tissue includes simultaneously collecting light from the tissue with a plurality of pixels from substantially the whole field of view of the imaging device (Abstract; column 8, lines 3-17; column 6, lines 23-33, 48-62, referring to the CCD 
However, Alfano et al. do not specifically disclose that the light source is an excitation light source configured to emit excitation light and that the collected light is light fluoresced from the tissue.  
Lui et al. disclose an apparatus for diagnosing a skin disease comprising of an apparatus including an excitation light source for illuminating a disease site in order to generate a fluorescence light (column 2, lines 50-56).  Fluorescence images of the sites can be obtained using the apparatus which are useful for differentiating seborrheic keratosis from other lesions (column 6, lines 10-21).  The apparatus provides more accurate dermatologic diagnosis (column 3, lines 5-19; column 6, lines 55-57).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the light source of Alfano et al. include an excitation light source configured to emit excitation light and thus have the collected light be light fluoresced from the tissue, as taught by Lui et al., in order to provide more accurate dermatologic diagnosis (column 3, lines 5-19; column 6, lines 55-57).
With regards to claim 7, Alfano et al. disclose that the spacer comprises a collar (i.e. open barrel portion (107) forms a collar) (column 7, lines 44-48; Figure 4).  
With regards to claim 8, Alfano et al. disclose that the spacer comprises glass or plastic (i.e. “glass” cover (109)) (column 7, lines 44-48; Figure 4).
With regards to claim 12, Alfano et al. disclose that the medical imaging system is configured to be hand-held (column 7, lines 44-48; Figure 4).

Claims 1, 7-8, 12, 13-14, 16 and 22  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. (WO 2009/005748) in view of Alfano et al., or, as an alternative to Alfano et al., Binder (US Patent No. 6,032,071), alone, or, alternatively, further in view of Brooker (US Pub No. 2008/0116392).  Note that, with regards to Hillman et al., for convenience, Examiner refers to the equivalent specification in corresponding US Pub No. 2010/0168586.
With regards to claim 1, Hillman et al. disclose a medical imaging system comprising:
an imaging device (i.e. optical light detector, such as a photomultiplier array (148) or CCD) including a plurality of pixels (paragraphs [0096], [0101]-[0102]; Figures 1-2; note that “imaging device” has been interpreted as corresponding to a CCD, an APD, and equivalents thereof, as set forth in paragraph [0052] of the instant corresponding PG-Pub);
an imaging lens (208, 128, 140) optically coupled to the imaging device (paragraphs [0093], [0100]; Figures 1-2); and
a spacer (210) configured to maintain a fixed distance between a portion of the spacer configured to contact a tissue and the imaging lens, wherein, in at least one operating mode, the imaging device is configured to be focused on and image the tissue (204, 206) in contact with the portion of the spacer (paragraphs [0023], [0100]; Figure 2); and 
an excitation light source (102, 104, 106) configured to emit an excitation light towards the tissue in substantially a whole field of view of the imaging device, and at multiple locations, such as at different lateral distances from the incident beam location being scanned at that particular time” and  “As the incident beam is scanned across different scanning locations of the imaging region of interest, a two-dimensional array of response data can be detected and stored for each scanning location” using a two-dimensional detector array, and therefore, the excitation light source is configured to emit an excitation light towards the tissue in substantially a whole field of view (i.e. 2D field of view) of the imaging device and the plurality of pixels of the 2D detector array (i.e. imaging device) simultaneously collects the response (i.e. light fluoresced from the tissue) from substantially a whole field of view of the imaging device (i.e. across the 2D field of view); Figures 1-3).
With regards to claim 16, Hillman et al. disclose a method for imaging tissue, the method comprising:
contacting a spacer (210) of a medical imaging system with tissue (paragraphs [0023], [0100]; Figure 2);
maintaining a fixed distance between a portion of the spacer in contact with the tissue and an imaging lens (208, 128, 140) (paragraphs [0023], [0093], [0100]; Figures 1-2); 
emitting an excitation light towards the tissue in substantially a whole field of view of an imaging device (i.e. CCD) optically coupled to the imaging lens (paragraphs [0031], [0091], [0100]-[0103]; Figures 1-2)

imaging the tissue in contact with the spacer with an imaging device (i.e. optical light detector, such as a photomultiplier array (148) or CCD) optically coupled to the imaging lens, wherein imaging the tissue includes simultaneously collecting light  fluoresced from the tissue with a plurality if pixels from substantially a whole field of view of the imaging device (paragraphs [0042], [0094], [0096], [0100]-[0102], referring to “…an optical response to the incident light can be detected at multiple locations, such as at different lateral distances from the incident beam location being scanned at that particular time” and  “a two-dimensional array of response data can be detected and stored for each scanning location” using a two-dimensional detector array, and therefore the plurality of pixels of the 2D detector array (i.e. imaging device) simultaneously collects the response (i.e. light fluoresced from the tissue) from substantially a whole field of view of the imaging device (i.e. across the 2D field of view); Figures 1-2).
However, though Hillman et al. disclose that their imaging system and method is used for imaging the skin and comes into contact with the skin, wherein the spacer comprises a hollow tube/barrel (210) (Abstract; paragraph [0100]), Hillman et al. do not specifically disclose that a portion of the spacer configured to contact the tissue includes a planar surface that extends across a distal end of the spacer.  
Alfano et al. disclose an imaging apparatus suitable for examining an object, such as skin, for detecting cancer and precancerous conditions (Abstract).  The apparatus includes a gun-shaped housing having a handle portion and a barrel portion (107), wherein the front end of the barrel portion is open and a glass cover (109) is 
  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the portion of the spacer of Hillman et al. to include a planar surface that extends across a distal end of the spacer, as Hillman et al. disclose a medical imaging system for imaging skin using a spacer and Alfano et al. teaches a known technique for imaging skin by using a spacer with a planar surface extending across the distal end of the spacer.  That is, using the known technique for imaging skin, as desired in Hillman et al, by using a spacer including a planar surface that extends across a distal end of the spacer, as taught by Alfano et al., would have been obvious to one of ordinary skill in the art.
Alternatively, Binder discloses a device for optical examination of human skin comprising a front housing section (201) that serves a spacer unit and thus maintains the correct focus to the sensor (400) (Abstract; column 14, lines 48-50).  A glass plate (210) seals off the device and keeps the skin (150), flat and prevents any foreign bodies from entering the device, wherein keeping the skin flat allows for obtaining reproducible and comparative images at different points in time (column 3, lines 34-37; column 14, lines 48-55; Figure 5). 
Therefore, alternatively, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the portion of the spacer of Hillman et al. to include a planar surface that extends across a distal end of the spacer, as taught by Binder, in order to seal off the device to prevent any foreign bodies from entering the 
As discussed above, Hillman is viewed as teaching that imaging the tissue includes “simultaneously” collecting light fluoresced from the tissue with a plurality of pixels “from a plurality of pixels from substantially a whole field of view of the imaging device”.  
However, in the alternative, if it is not clear that the two-dimensional detector array of Hillman collects the fluoresced light “simultaneously” from the plurality of pixels from “substantially a whole field of view of the imaging device”, Brooker discloses a system for fluorescence imaging which can be implemented for in-vivo imaging and provides simultaneous multi-photon excitation across a focal plane with good axial resolution and a wide field of view, wherein their system can provide an excitation plane that covers the desired viewing area so that no scanning mechanism is needed at all, provides improved images slices due to improved contrast, and provides improved image acquisition time (paragraphs [0043]-[0048]; Figures 1-4; note that their system therefore provides for a plurality of pixels of the imaging device to simultaneously collect light from tissue that is fluoresced in response to the excitation light). A focus lens is configured to focus emission light emitted from said predetermined area of the specimen onto at least two pixels of an image detector simultaneously (paragraphs [0015]-[0016], [0039]; note that their system therefore provides for a plurality of pixels of the imaging device to simultaneously collect light from tissue that is fluoresced in response to the excitation light).  Brooker additionally discloses that their wide-field multi-photon system may be implemented in conjunction with a focal point system (i.e. 
Therefore, alternatively, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of the above combined references such that, in addition to performing imaging by scanning an incident beam across a target to obtain depth resolved information, the plurality of pixels of the imaging device of Hillman further simultaneously collect light fluoresced from the tissue from substantially a whole field of view of the imaging device, as taught by Brooker, in order to provide an additional image resulting from the wide-field multi-photon imaging that can be provided at a higher speed (paragraph [0011]).  
With regards to claim 7, Hillman et al. disclose that the spacer comprises a collar (paragraphs [0023], [0100], referring to the spacer being hollow and configured to fit about the lens, and therefore the spacer forms a collar).
With regards to claim 12, Hillman et al. disclose that the medical imaging system is configured to be hand-held (paragraphs [0100], [0119], referring to the system being “manually” manipulated and referring to portions of the system configured to be “handheld”;  Figures 1-2).
With regards to claim 13, although Hillman et al. do not specifically disclose that a field of view of the imaging device is between or equal to 0.5 and 10 centimeters, it would have been within the skill of one of ordinary skill in the art, through routine experimentation, to adopt the claimed field of view, in order to obtain an optimal desired image.

With regards to claim 8, Alfano et al. disclose that the spacer comprises glass or plastic (Abstract; column 7, lines 47-48, referring to the glass cover (109)).  Binder further discloses this limitation (column 14, lines 48-55, referring to the glass plate (210)).

Claims 3, 5, 6, 18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. in view of Alfano et al. or Binder, alone, or alternatively, further in view of Brooker, as applied to claims 1 and 16, and further in view of Salb (US Patent No. 5,408,996).
With regards to claims 3 and 18, as discussed above, the above combined references meet the limitations of claims 1 and 16.
However, though Hillman et al. do disclose analyzing received signals in order to characterize the imaged tissue, such as determining diseased tissue (i.e. malignant tissue) (Abstract; paragraphs [0090], [0143]-[0145]), they do not specifically disclose that their system further comprises an imaging processor in communication with the imaging device, wherein the image processor analyzes an image from the imaging device to determine a cell state and location of pixels having light intensities greater 
Salb discloses a system for practical and accurate detection and localization of malignant tissue during medical procedures, wherein an image is acquired and analyzed by having the image/frame data mapped into a lookup table (LUT), wherein the LUT can be configured as a threshold-level scale, with all tissue brightness values between zero and a user-selected threshold (i.e. threshold light intensity, wherein the threshold is necessarily selected prior to processing the data in order to generate the color-coded or threshold-level-coded frame, and therefore can be considered to be a “predetermined” threshold light intensity as it is determined prior/”pre-“ to generating the threshold-level-coded frame) represented by one color and all tissue brightness values above the threshold and below full-scale represented by a second color (Abstract; column 6, line 50-column 7, line 11).  The color-coded or threshold-level-coded frame is displayed and emphasizes hypermetabolic areas (i.e. malignant tissue; cell state including a cell being cancerous) in the field of view (Abstract; column 7, lines 11-17).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Brooker to further comprise an image processor in communication with the imaging device, wherein the image processor analyzes an image from the imaging device to determine a cell state and a location in the FOV of the imaging device of cells meeting a predetermined condition, wherein the predetermined condition is a threshold light intensity and the cell state includes a cell being cancerous, as taught by Salb, in order to provide practical and accurate detection and localization of malignant tissue during medical procedures (Abstract).  
note that “feedback system” has been interpreted as corresponding to a display, and equivalents thereof, as set forth in paragraph [0088] of the instant corresponding PG-Pub). 
With regards to claims 6 and 21, Salb discloses that cells meeting the predetermined threshold light intensity are indicated with a color (column 7, lines 3-17).

Claims 4 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. in view Alfano et al. or Binder, alone, (or alternatively further in view of Brooker), and Salb as applied to claims 3 and 18 above, and further in view of Cline et al. (US Pub No. 2002/0035330).
With regards to claims 4 and 19, as discussed above, the above combined references meet the limitations of claims 3 and 18.  However, though Hillman et al. disclose that the optical response signal can include information about one or more of absorbed light, reflected light or a fluorescent light emission, the above combined references do not specifically disclose that their system comprises a second imaging device, wherein the second imaging device is configured to collect a color image of the tissue, wherein the image processor superimposes the cell state and location of pixels meeting the predetermined threshold light intensity with the color image and outputs the superimposed image to a feedback system.  Note that the “second imaging device” has been interpreted as corresponding to a CCD, CMOS, and equivalents thereof, as set forth in paragraph [0098] of the corresponding PG-Pub. 
Cline et al. disclose a fluorescence endoscopy video system which can operate in a fluorescence/reflectance imaging mode, wherein a second imaging device (i.e. 102) is used to acquire a color image of the tissue, and a processor superimposes/combines a fluorescence image with the color image and outputs the superimposed/combined image to a display (Abstract; paragraphs [0043], [0048]-[0049]; [0053]-[0060], [0082]; Figure 3A).  The color contrast between image pixels of normal tissue and image pixels of tissue suspicious for early cancer may be enhanced in order to provide the operator with the best combination of sensitivity (i.e. ability to detect suspect tissue) and specificity (i.e. ability to discriminate correctly) (paragraphs [0061], [0158]).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the system of the above combined referneces comprise a second imaging device, wherein the second imaging device is cosnfigured to collect a color image of the tissue, wherein the image processor superimposes the cell state and location of pixels meeting the predetermined threshold light intensity with the color image and outputs the superimposed image to a feedback system, as taught by Cline et al., in order to enhance the color contrast between image pixels of normal tissue and image pixels of suspicious tissue, thus providing the operator with the best combination of sensitivity and specificity (paragraphs [0061], [0158]).  

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. in view Alfano et al. or Binder, alone, or alternatively further in view of  as applied to claim 1 above, and further in view of Lang et al. (US Pub No. 2008/0037138).
With regards to claim 9, as discussed above, Hillman et al. meet the limitations of claim 1.  However, they do not specifically disclose that their system further comprises an iris arranged proximate to the imaging lens through which the imaging lens is optically coupled to the imaging device.  
Lang et al. disclose a lens system for a camera wherein an optical iris (6), formed by the shape of a lens retainer (18) and comprising a blind boring (20) having a cylindrical shape forming an entrance aperture (22) of the iris (6), is positioned immediately in front of a lens  (Abstract; paragraph [0054]; Figures 1-2).  Undesirable reflections are avoided by means of the cylindrical shape of the boring (20) (paragraph [0054]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the system of Hillman et al. further comprise an iris arranged proximate to the imaging lens through which the imaging lens is optically coupled to the imaging device, as taught by Lang et al., in order to avoid undesirable reflections (paragraph [0054]).  

Claims 10-11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillman et al. in view Alfano et al. or Binder, alone, or alternatively further in view of Brooker, as applied to claim 1 above, and further in view of Wolfe (US Patent No. 6,256,530).

Wolfe et al. disclose a self-contained, manually-operated diagnostic instrument for the measurement of human-tissue surfaces to determine whether they are cancerous, precancerous or benign (column 2, lines 3-6).  Their optical system is designed such that each pixel corresponds approximately to the size of a tissue cell in order to maximize the contrast between normal and malignant tissue (column 8, lines 26-29; note that the pixel size defines the analysis resolution).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the pixel size of the plurality of pixels of the above combined references be about the size of a human cell, which is within a range of 2-20 microns (i.e. greater than 15 microns), as taught by Wolfe et al., in order to maximize the contrast between normal and malignant tissue (column 8, lines 26-29).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-24 and 72 of copending Application No. 14/616,467 in view of Binder. 
Claim 72 of the copending applications discloses a system comprising an imaging device, an imaging lens and a spacer, an excitation source (implicit that the excitation light would emit light in substantially a whole FOV if light is collected from the whole FOV), wherein the plurality of pixels of the imaging device simultaneously collect light fluoresced from the tissue from substantially a whole field of view (i.e. “whole FOV”) of the imaging device, etc., as claimed in instant claims 1 and 3.  However, the copending application does not specifically disclose that the portion of the spacer constructed to contact the tissue includes a planar surface that extends across a distal end of the spacer.  Binder discloses a device for optical examination of human skin comprising a front housing section (201) that serves a spacer unit and thus maintains the correct focus to the sensor (400) (Abstract; column 14, lines 48-50).  A glass plate (210) seals off the device and keeps the skin (150), flat and prevents any foreign bodies from entering the device, wherein keeping the skin flat allows for obtaining reproducible and comparative images at different points in time (column 3, lines 34-37; column 14, lines 48-55; Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art to modify the portion of the spacer of the copending application to include a planar surface that extends across a distal end of the spacer, as taught by Binder, in order to seal off the device to prevent any foreign bodies from entering the device and . 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive. 
With regards to Alfano, Applicant argues that in the device of Alfano, the distance of the imaging lens may be adjusted relative to the subject being imaged, wherein the adjustable nature of the device is tied to its intended use.  Applicant asserts that since the position of the imaging lens in Alfano may be adjusted, the distance between the portion of the spacer configured to contact tissue and the imaging lens in Alfano is not a fixed distance.  
However, Examiner notes that claim 1 is directed to an apparatus, which claims “a spacer configured to maintain a fixed distance between a portion of the spacer configured to contact a tissue and the imaging lens…”.  Though Alfano may disclose different spacing between the lens and the detector depending upon the application (i.e. different spacing between lens and detector for cervical vs. skin applications), Alfano does not disclose that, when the spacer is configured to contact a tissue, the distance between a portion of the spacer and the imaging lens is adjustable. The structure of the spacer is configured such that it would not adjust the distance between the claimed portion of the spacer and the imaging lens. In other words, though the spacing between the lens and detector in the device of Alfano may change if the system transitions for during use for a specific application, the lens to detector spacing does not change and Alfano discloses no adjustability of the spacer to lens during an application. Therefore, it is maintained that Alfano does teach the above limitation.  
Further, with regards to the combination of Alfano and Lui, Applicant argues that replacing the light source of Alfano with the light source of Lui and collecting fluoresced light from tissue would render the device of Alfano unsuitable for its intended purpose. Applicant further argues that the entire system and analysis algorithm would need to be redeveloped if the device of Alfano was modified to use fluorescence based imaging because the modified device would “be using a completely different type of illumination”.  
replacing the light source of Alfano.  Rather, Lui discloses in column 3, lines 15-19 that “…using the apparatus of the present application to perform fluorescence examination of the disease site in combination with conventional white light reflectance examination will permit better diagnostic accuracy”.  Therefore, Alfano is modified in the view of the teachings of Lui to perform fluorescence examination in combination/in addition with providing reflectance imaging to provide a tomography map, thus having the light source of Alfano be further configured as an excitation light source.  It should be noted that Alfano discloses that their light source may comprise of first, second and third illuminating means comprising of LEDs that are configured to emit light of different colors within the visible wavelength range (column 5, line 31-column 6, line 12), which, as disclosed by Lui in column 2, lines 65-66, the excitation light can be light in the visible wavelength range (i.e. “visible light”).    
With regards to the rejection under Hillman, Applicant argues that illuminating a small portion of a field of view, as disclosed by Hillman, fails to teach or suggest emitting an excitation light towards a tissue in substantially a whole field of view of an imaging device. 
However, the “field of view “ in Hillman is viewed as corresponding to be the field of view across the 2D field of view that is acquired for each scanning location (see paragraph [0101], “As the incident beam is scanned across different scanning locations of the imaging region of interest, a two-dimensional array of response data can be detected and stored for each such scanning location”).  The excitation light is therefore emitted towards tissue in substantially “a whole field of view” of an imaging device as the light is scanned across a scanning location which encompasses the 2D field of view. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793